DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on December 14, 2021 has been considered.

	Claim Objections

Claims 3-6 are objected to because of the following informalities:
- claims 3-6, “the detected peak start time” (line 3), “the detected peak end time” (lines 3-4 lack antecedent basis. Examiner suggests deleting “of the detected peak start time and the detected peak end time of the internal standard material” (lines 3-4) to overcome the antecedent basis issues.
- claim 6, “the signal intensity” (lines 4-5).
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 9, a processor for performing all three functions 
“obtain a peak start point and a peak end point from the chromatogram 
of the internal standard material;
extract a peak start time and a peak end time from the obtained peak start 
point and the obtained peak end point; and
determine a corresponding peak start time and a corresponding peak end 
time of the chromatogram of the target analyte using the extracted peak start time and the extracted peak end time” is not described by the original disclosure.
Fig. 8 shows three elements peak detection part (801), peak range detection part (802), and peak range application part (803). Original claim 9 recites that each function above is performed by a separate element (either peak detection part, peak range detection part, or peak range application part). The original disclosure does not disclose that the processor consists of all three elements (peak detection part, peak range detection part, and peak range application part).

Prior Art Note

Claims 9-12 do not have prior art rejections.
The combination as claimed wherein a chromatograph-mass spectrometer comprising determine a corresponding peak start time and a corresponding peak end time of the chromatogram of the target analyte using the extracted peak start time and the extracted peak end time (claim 9) is not disclosed, suggested, or made obvious by the prior art of record.

Allowable Subject Matter

Claims 3-6 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claims 1, 2, 7, and 8 are allowed.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a chromatography-mass spectrometry method comprising using the obtained peak start time and peak end time from the chromatogram of the internal standard material to determine a corresponding peak start .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive.
With regard to the 35 USC 112(a), Applicants argue that amended claim 9 “[s]upport is provided throughout Applicant’s disclosure, for example, at page 11, line 5 to page 13, line 3 (paragraphs [0031] to [0033] of the published application); and Applicant’s FIGS. 3 and 4”.
Examiner’s position, as discussed above, is that a processor for performing all three functions 
“obtain a peak start point and a peak end point from the chromatogram 
of the internal standard material;
extract a peak start time and a peak end time from the obtained peak start 
point and the obtained peak end point; and
determine a corresponding peak start time and a corresponding peak end 
time of the chromatogram of the target analyte using the extracted peak start time and 
Fig. 8 shows three elements peak detection part (801), peak range detection part (802), and peak range application part (803). Original claim 9 recites that each function above is performed by a separate element (either peak detection part, peak range detection part, or peak range application part). The original disclosure does not disclose that the processor consists of all three elements (peak detection part, peak range detection part, and peak range application part).
	Applicants further argue “with regard to the amended claim term “processor configured to”, Applicant notes that the disclosure shown and described with respect to Applicant’s FIG. 3 describe, for example, various data processing such as smoothing processing, peak detection processing, and area and height calculation processing. See paragraph [0031] of Applicant’s published application; and Applicant’s FIGS. 3 and 4”.
Examiner’s position is that paragraph 0031, Figs. 3 and 4 do not disclose a processor for performing all three functions recited above in claim 9. As discussed above, Fig. 8 shows three elements peak detection part (801), peak range detection part (802), and peak range application part (803). Original claim 9 recites that each function above is performed by a separate element (either peak detection part, peak range detection part, or peak range application part). The original disclosure does not disclose that the processor consists of all three elements (peak detection part, peak range detection part, and peak range application part).

Conclusion


Bondarenko et al. (US 2006/0141631) is a US equivalent of JP 2005-522713, where Bondarenko et al. discloses “[t]hese compounds make attractive standards, because, while they differ in mass, their chemical and physical properties, such as chromatographic retention time and ionization efficiency, are similar to those of their unlabeled counterparts” (paragraph 0004, lines 6-10). However, the chromatographic retention time does not imply a peak start time and peak end time from the chromatogram of the internal standard material. Thus, Bondarenko et al. does not disclose using the peak start time and peak end time from the chromatogram of the internal standard material to determine a corresponding peak start time and a corresponding peak end time of the chromatogram of the target analyte.
Tamaoki et al. (US 2020/0033303) discloses determining time t0 of a start point of a first peak and time t1 of an end point of a last peak (paragraph 0034, lines 3-6). Tamaoki et al. does not disclose determining a start point of a peak and an end point of the peak.
Noda (US 2014/0129169) discloses “by using a plurality of peaks appearing in the vicinity of one another temporally as one group and evaluating the similarity between the reference chromatogram and the target chromatogram, the start point and the end point of the section where the peaks are present in the two chromatograms are detected. In addition, the section where the peaks are present in the target chromatogram is expanded/contracted and shifted in the time axis direction so that the start point and end point of the section where the peaks are present in the target the start point and end point of the section where the peaks are present in the reference chromatogram” (paragraph 0060, lines 5-16). However, Noda does not disclose detecting peak start point and peak end point and using the peak start time and peak end time from the chromatogram of the internal standard material to determine a corresponding peak start time and a corresponding peak end time of the chromatogram of the target analyte.
Shi et al. (US 2014/0194304) discloses peak retention times of heavy internal standards (paragraph 0058, lines 11-12; Fig. 2B). However, Shi et al. does not disclose detecting peak start time and peak end time from the chromatogram of the internal standard material and using the obtained peak start time and peak end time from the chromatogram of the internal standard material to determine a corresponding peak start time and a corresponding peak end time of the chromatogram of the target analyte.
Ozawa (JP 2012-163475) discloses “[t]he determination of the analysis target material in the to-be-measured object is performed, by comparing (S3) the peak start time of the to-be-measured object and the peak start time of the analysis target material. The density of the material is computed based on the determination” (Abstract, lines 3-6). Ozawa does not disclose detecting peak end time from the chromatogram of the internal standard material and using the peak end time from the chromatogram of the internal standard material to determine a corresponding peak end time of the chromatogram of the target analyte.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 20, 2022